                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
         Plaintiff,

               v.                                        CRIMINAL NO.   17-513 (ADC)

JOSE TIRADO NIEVES
         Defendant.




                              SENTENCING MEMORANDUM
      In June of 2017, two months before Puerto Rico Police Department (“PRPD”)
agents executed a search warrant on his home, an unknown individual pulled up next
to Jose’s vehicle and emptied a full magazine into it. Jose was hit in the leg and had to
undergo surgery.
      Jose is not asking for a break, nor is he making excuses for himself. He
understands that his criminal record leaves a lot to be desired. He is not proud of the
life he has led. He is, however, proud of how he has handled this situation, and he is
extremely hopeful for the future. At 36 years old, Jose has already lost two brothers
and a cousin to street violence. He was convinced he was next. This arrest, he believes,
may have saved his life. He is committed to doing his time and starting a new life upon
his release.
      Jose Tirado Nieves is not your typical defendant. In sentencing him, he asks the
Court to consider:
      1) Mr. Tirado Nieves has made mistakes, even criminal ones, but nothing
          suggests he is destined for a life of crime;
      2) Mr. Tirado Nieves is committed to starting a new life outside of Puerto Rico;
      3) A guideline sentence is sufficient punishment and would achieve the goals of
          our criminal justice system.
      Upon his arrest, Jose cooperated with law enforcement and gave a full confession.
He is too old for this life and is determined to change his ways. He hopes that—before
deciding his fate—this Court will take this new outlook on life into consideration.



                                                                                        1
 Mr. Tirado Nieves has made mistakes, even criminal ones, but nothing
                    suggests he is destined for a life of crime
      This memorandum attempts to explain, not justify, how a kid from a seemingly
close knit, two-parent home, ended up in possession of two rifles, a pistol, and a slew of
ammunition
      Mr. Tirado Nieves Luis Tirado Nieves is a 36 year old native of Rio Piedras,
Puerto Rico. His parents, Rosa Maria Nieves Collazo and Miguel Angel Tirado Benitez,
showered him, and his three siblings, Ada Michelle, Juan, and Miguel, with as much
love and affection as they could. His childhood, however, was marred by a series of
traumatic events.
      When Jose was in elementary school his cousin, Steven Ramos Nieves, moved in
with his family. Steven’s mom had recently been murdered and Jose’s parents decided
to take Steven in. Steven and Jose grew up like brothers.
      When Jose was in high school, his brother, Miguel, was convicted of involuntary
manslaughter. In 1999, while riding in a car with him, a car pulled up next to them and
began shooting. Miguel died in his arms. Jose was 16 years old.
      In 2004, Steven, who also had a criminal record, was murdered. Within a few
months he was arrested for robbery and illegal possession of a firearm. By this point,
he was paranoid and convinced that he too would be murdered if he did not protect
himself. In 2006, he was sentenced to 13 years in prison.
      Seven years later, in 2012, Jose was released. He was 30 years old and
determined to turn his life around. In many ways he did just that. He enrolled in
Electrician courses at the Licero de Arte y Tecnologia, in Dog Grooming Courses at PPG
Technical College, and he met his best friend and first true love, Gueisa Reyes. Gueisa’s
daughter, Joanixis, was just 4 years old and he quickly took on a father figure role. He
was beating the odds.




                                                                                         2
      In December of 2015, while standing at his doorway, his brother, Juan, was
murdered. Their past was coming back to haunt them.




      In June of 2017, Jose’s parents’ car was shot at and a few weeks later he was
shot while driving his car. He was rushed to the hospital to undergo surgery. He left
the hospital in a wheelchair, and terrified. This last incident terrified Jose and led him
to purchase a pistol for his own protection.
      Every journey has its setbacks. Despite living crime-free for more than 6 years ,
Mr. Tirado Nieves did let his chance go to waste. Needless to say, the decisions Mr.
Tirado Nieves made in June of 2017, will haunt him, like a shadow, for the rest of his
life. He does not, in any way, try to justify his actions. He does not defend them, and
he does not feel sorry for himself; he accepts full responsibility for his crimes. His arrest
in this case has changed his life.
 Mr. Tirado Nieves is committed to starting a new life outside of Puerto Rico
      His sister, and only living sibling, Ada Michelle, lives in Philadelphia,
Pennsylvania and works as a registered nurse. His parents, Rosa and Miguel, moved to
Philadelphia in the wake of Hurricanes Irma and Maria, and his common-law wife,
Gueisa, already has an apartment there and will move as soon as Jose is sentenced in
this case.
      Jose is tired, and ready to move on with his life. He wants a family, a job, and a
most importantly, to grow old. His parents have lost two children already. They are
heartbroken and could not bear to lose another one.


                                                                                            3
A guideline sentence is sufficient punishment and would achieve the goals of
                             our criminal justice system.
      The factors promulgated by the U.S. Sentencing Commission, and in 18 U.S.C.
§3553, work to further the basic purposes of criminal punishment: deterrence,
incapacitation, just punishment, and rehabilitation. 1 Nothing suggests, that in this
case, those purposes can only be met by sentence above the applicable guideline range,
based on a total offense level of 19.
      Mr. Tirado Nieves will leave prison a new man. He will have the responsibility
of successfully completing the supervised release term imposed by this Court, and will
need to learn to balance his participation in mandatory programs, drug testing, and
reporting to his probation officer, with working full time and raising his son. Tough
times await him.
        Mr. Tirado Nieves, therefore, respectfully requests leniency and mercy, and that
this Court take into consideration the tragedies that have befallen his family over the
last two decades, and impose a sentence within the applicable guideline range in this
case, followed by a term of supervised released and job training.
      CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this date I electronically filed the foregoing motion
with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the parties of record.
      RESPECTFULLY SUBMITTED.
      At San Juan, Puerto Rico, this October 2, 2018.
                                              ERIC A. VOS, ESQ.
                                              Federal Public Defender
                                              District of Puerto Rico

                                              S/J UAN J. M ICHELEN
                                              Juan J. Michelen,
                                              Assistant Federal Public Defender,
                                              USDC-PR G02601
                                              241 F.D. Roosevelt Avenue
                                              San Juan, PR 00918-2305
                                              Phone No. (787) 281-4922
                                              Juan_Michelen@fd.org




1 USSG §1.A.2

                                                                                       4
